Citation Nr: 1130898	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-14 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a rectal abscess/fistula for the period from April 28, 2006, to August 8, 2010; and higher than 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issues of entitlement to service connection for back spasms/cyst and entitlement to service connection for shoulder pain were deferred in the June 2007 rating decision.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The Board observes that, during the course of appeal, staged ratings have been assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Specifically, the Veteran was assigned a 10 percent rating for his rectal abscess/fistula for the period from April 28, 2006, to August 8, 2010, and that rating was increased to 30 percent, effective August 9, 2010.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Board has characterized the issue as shown on the first page of this decision.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's rectal abscess/fistula has been manifested by no more than occasional involuntary bowel movements necessitating wearing a pad.  The disability has not been shown to cause extensive leakage or fairly frequent involuntary bowel movements.



CONCLUSIONS OF LAW

1.  For the period from April 28, 2006, to August 8, 2010, the criteria for an initial 30 percent rating for the Veteran's rectal abscess/fistula have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b); 4.114, Diagnostic Codes (DCs) 7319, 7332, 7335, 7336 (2010).

2.  Since August 9, 2010, the criteria for an initial rating higher than 30 percent for the Veteran's rectal abscess/fistula have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b); 4.114, Diagnostic Codes (DCs) 7319, 7332, 7335, 7336 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his rectal abscess/fistula from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his rectal abscess/fistula was granted, and an initial rating was assigned in the June 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In this regard, the Board observes that he indicated in May 2010 that he knew of no further records of treatment relevant to his claim.  The Veteran has also been afforded VA examinations in May 2007 and in August 2010 in order to adjudicate his initial rating claim.  The Board finds these examinations to be adequate in order to evaluate the Veteran's rectal abscess/fistula disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rectal fistulas are rated under the diagnostic criteria pertaining to impairment of sphincter control.  38 C.F.R. § 4.114, DC 7335.  Under these criteria, a noncompensable rating is warranted for healed or slight impairment of sphincter control without leakage.  Where there is constant slight, or occasional moderate leakage, a 10 percent disability rating is warranted.  Where there are occasional involuntary bowel movements necessitating the wearing of a pad, a 30 percent disability rating is warranted.  Where there is extensive leakage and fairly frequent involuntary bowel movements, a 60 percent disability rating is warranted.  Finally, a 100 percent disability rating is warranted where there is complete loss of sphincter control.  38 C.F.R. § 4.114, DC 7332. 

The Veteran contends that he experiences rectal leakage that causes him to use folded toilet paper in his underwear, the cheapest solution.  He contends that he has occasional involuntary bowel movements with diarrhea.  Occasionally, he has involuntary bowel movements up to six times in a day, with cramping. 

Private treatment records reflect that in April 2007, the Veteran underwent a colonoscopy that showed a benign polyp.  The polyp was removed, and the Veteran was instructed to follow a high fiber diet.   

On May 2007 VA examination, the Veteran reported having daily anal itching, as well as non-bloody diarrhea or loose bowel movements a few times per month.  During those episodes, he had pain and tenemus.  He had previously been tested for inflammatory bowel disease and Crohn's disease, with negative results.  He stated that his bowel movements had previously been very painful but had lessened in pain over the years.  He took Metamucil to relieve his symptoms.  He denied any significant nocturnal diarrhea.  He denied using a pad or diaper but stated that he would experience fecal smearing intermittently.  He was not on any current antibiotics.  He denied symptoms of melena, hematochezia, abdominal pain, or night sweats.  A previous colonoscopy had shown the presence of a benign polyp.  Physical examination revealed a 1 to 2 millimeter wide by approximately 1.5 inch long scar that was well-healed from previous surgery for an abscess.  There were no palpable abscessed areas or erythema noted in the perineal area.  There were also some rounded, irregular scars that were whitish in color and well-healed.  The perineum area was nontender to touch.  There was a positive anal wink reflex.  There was no bloomer shelf.  The prostate was borderline in size with no nodules.  The midline groove was normal.  There were no masses.  Sphincter tone was three out of four on anal sphincter testing, which was slightly reduced.  No stool was encountered in the ampulla.  There was intact sensation on light touch.  The diagnosis was rectal abscess and rectal fistula.  

VA treatment records reflect that in September 2007, the Veteran denied any complaints.  He denied any digestive symptoms such as abdominal pain or change in bowel habits.  He reported getting cramps from certain dairy products.  He was noted to have a history of a rectal fistula/abscess status post rectal fistula repair surgery.  Then, in November 2007, he reported having non-bloody diarrhea for approximately three days.  He stated that he could not take his blood pressure medication because of his symptoms.  He could not eat certain foods such as corn, pork, milk, and dairy.  Yogurt was helping his symptoms.  He reported having these episodes every few months or sometimes monthly.  The stools were brownish, very loose, and floated.  He had previously been diagnosed with diverticulosis.  The impression was diarrhea, probable irritable bowel syndrome without alternating bouts of constipation and diarrhea.  It was recommended he try Imodium.  It did not seem appropriate to take stool cultures at that time based upon his symptoms and on physical examination.  In May 2008, the Veteran reported having occasional loose bowels.  Those symptoms seemed to correlate with switching over to a vegan diet.  

Private treatment records reflect that in May 2010, the Veteran underwent a hemorroidectomy for a benign hemorrhoid. 

On August 2010 VA examination, the Veteran reported current symptoms of anal itching, burning, diarrhea, pain, and tenesmus.  He reported occasional fecal leakage for which he used pads.  He reported that at times he would develop cramps and have to find a bathroom right away.  Physical examination was negative for the presence of hemorrhoids, an anorectal fistula, or an anal or rectal stricture.  There was sphincter weakness of 4/5.  The diagnosis was rectal abscess/fistula status post surgery, including a fistulectomy, now resolved with residual of slightly weakened sphincter muscle.  There were no significant effects on the Veteran's occupation.  

In this case, the Board finds that since April 28, 2006, when service connection became effective, the Veteran has been entitled to a 30 percent rating.  The Board finds that the evidence as a whole demonstrates the Veteran's continuous and consistent reports of using a pad-like solution to address occasional anal leakage.  In statements submitted in July 2007 and in May 2008, and on VA examination in May 2007 and in August 2010, the Veteran reported symptoms where he would have to use toilet paper to prevent secondary leakage.  Further, on both VA examinations, the Veteran reported experiencing occasional involuntary bowel movements and such is documented in his VA treatment records beginning in November 2007.  Physical examination on both the May 2007 and August 2010 VA examinations reflected mild loss of sphincter control, supporting the Veteran's contentions.  Accordingly, because it appears that the Veteran's symptoms have met the criteria for a 30 percent rating throughout the appeal period, the Board finds that the 30 percent rating is warranted since April 28, 2006.  However, the Board finds that a higher 60 percent rating is not warranted at anytime during the appeal period.  The medical evidence does not show, and the Veteran has not contended, that his symptoms have included extensive leakage or fairly frequent involuntary bowel movements.  To the contrary, the Veteran has stated that he experiences occasional involuntary bowel movements, and that report is reflected in the VA treatment records.  He has also reported some leakage that necessitates that use of rolled up toilet paper, but has not reported extensive leakage.  Therefore, a higher 60 percent rating is not warranted.  

The Board has considered whether the Veteran is entitled to a higher rating under other criteria pertaining to disabilities of the digestive system.  However, the Veteran's other symptoms shown on appeal and which are related to his current disability, including hemorrhoids, irritable colon syndrome, and diverticulitis, do not provide for a higher rating under the applicable criteria.  38 C.F.R. § 4.113, DC 7319, 7327, 7336 (2010).  A separate rating under those criteria would also not be appropriate because the Veteran's current 30 percent rating under 38 C.F.R. § 4.114, DC 7332 compensates him for the primary, underlying disability, mainly, his symptoms of involuntary bowel movements and the use of pads.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, while the Veteran has testified that his rectal abscess/fistula impacts his work in that he must be near a bathroom and experiences occasional leakage, the record fails to show that such service-connected disability renders him unemployable.  Specifically, the evidence reflects that the Veteran left his position due to age and not to his service-connected disability, and on VA examination, his service connected disability was determined not to limit his ability to function in an occupational setting.  Therefore, the Board finds that the Veteran's rectal abscess/fistula does not render him unemployable. 

Moreover, insofar as the Veteran's rectal abscess/fistula interferes with his employability, the Board finds that such is contemplated by his assigned evaluations under the rating schedule.  See 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  In addition, the Board observes that the Veteran does not meet the threshold schedular criteria for TDIU.  Therefore, as the Board has determined that a claim for TDIU has not been raised by the Veteran or the evidence of record, higher ratings for the Veteran's rectal abscess/fistula may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected rectal abscess/fistula with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's rectal abscess/fistula may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that since April 28, 2006, when service connection became effective, the Veteran's rectal abscess/fistula has warranted a 30 percent rating, but no higher.  The benefit-of-the-doubt rule has been considered in rendering this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

For the period from April 28, 2006, to August 8, 2010, an initial 30 percent rating for a rectal abscess/fistula, is granted.

Since August 9, 2010, a rating in excess of 30 percent is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


